 



EXHIBIT 10.56
MARINEMAX, INC.
1998 Incentive Stock Plan
Restricted Stock Unit Grant Notice
MarineMax, Inc. (the “Company”), pursuant to its 1998 Incentive Stock Plan (the
“Plan”), hereby grants to Participant a right to receive the number of shares of
the Company’s Common Stock set forth below on the terms and conditions of this
Grant Notice, the Plan and the Restricted Stock Unit Award Agreement (the
“Agreement”). The Restricted Stock Unit granted in this Grant Notice are subject
to all of the terms and conditions as set forth herein and in the Agreement, the
Plan and, the applicable provisions of any employment agreement between the
Participant and the Company, if any.

     
Participant:
   
 
   
Date of Grant:
   
 
   
Vesting Commencement Date:
   
 
   
Number of Restricted Stock Units:
   
 
   
Expiration Date:
  Subject to termination as provided in Section 3(b) of the Agreement.

         
Vesting Schedule:
       
 
 
 
   
 
 
 
   
 
 
 
   
 
       
Delivery Schedule:
       
 
 
 
   
 
 
 
   
 
 
 
   

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Award
Grant Notice, the Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this restricted Stock Unit Award Grant Notice, the
Agreement, the Plan and any applicable provisions of any employment agreement
between the Participant and the Company, if any, set forth the entire
understanding between Participant and the Company regarding the acquisition of
Common Stock in the Company and supersede all prior oral and written agreements
on that subject with the exception of (i) options and other awards previously
granted and delivered to Participant under the Plan, and (ii) the following
agreements only:

     
Other Agreements:
   
 
   
 
   
 
   

1



--------------------------------------------------------------------------------



 



                  MarineMax, Inc.       Participant:
 
               
By:
                             
 
                Signature       Signature
 
               
Title:
          Date:    
 
               
 
               
Date:
               
 
               

Attachments: Restricted Stock Unit Award Agreement and 1998 Incentive Stock
Plan.

2



--------------------------------------------------------------------------------



 



MARINEMAX, INC.
1998 Incentive Stock Plan
Restricted Stock Unit Award Agreement
     MarineMax, Inc. (the “Company”) wishes to grant to the person (the
“Participant”) named in the Restricted Stock Unit Award Grant Notice (the
“Notice of Grant”) a restricted stock unit award (the “Award”) pursuant to the
provisions of the Company’s 1998 Incentive Stock Plan (the “Plan”). The Award
will entitle Participant to shares of Stock from the Company, if Participant
meets the vesting requirements described herein. Therefore, pursuant to the
terms of the attached Notice of Grant and this Restricted Stock Unit Award
Agreement (the “Agreement”), the Company grants Participants the number of
restricted stock units listed in the Notice of Grant (the “Restricted Stock
Units”).
     The details of the award are as follows:
     1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan,
which is incorporated herein for all purposes. The Participant hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions of this Agreement and of the Plan. All capitalized terms in
this Agreement shall have the meaning assigned to them in this Agreement, or, if
such term is not defined in this Agreement, such term shall have the meaning
assigned to it under the Plan.
     2. Restricted Stock Unit Award. The Company hereby grants to the
Participant the Restricted Stock Units listed in the Notice of Grant as of the
grant date specified in the Notice of Grant (the “Grant Date”). Such number of
Restricted Stock Units may be adjusted from time to time pursuant to Section 4.3
of the Plan.
     3. Vesting and Forfeiture of Restricted Stock Units.
          (a) Vesting. The Participant shall become vested in the Restricted
Stock Units in accordance with the vesting schedule in the Notice of Grant;
subject to vesting acceleration as provided in Section 3(c) below.
          (b) Forfeiture. The Participant shall forfeit any unvested Restricted
Stock Units, if any, in the event that the Participant’s Continuous Service is
terminated for any reason, except (i) as provided in the Participant’s
employment agreement with the Company, if any and (ii) as otherwise determined
by the Plan Administrator in its sole discretion, which determination need not
be uniform as to all Participants.
          (c) Acceleration of Vesting. The Restricted Stock Units shall vest on
an accelerated basis if vesting acceleration is provided pursuant to any
employment agreement between the Participant and the Company.
     4. Settlement of Restricted Stock Unit Award.
          (a) Settlement of Units for Stock. The Company shall deliver to the
Participant one share of Common Stock for each vested Restricted Stock Unit
subject of this

3



--------------------------------------------------------------------------------



 




Award on the appropriate Delivery Date (as defined in Section 4(b)). The Company
shall have no obligation to settle this Award for cash.
          (b) Delivery of Common Stock. Except as otherwise provided in this
Section 4, shares of Common Stock (the “Shares”) shall be delivered on the
delivery date(s) (each a “Delivery Date”) specified in the Notice of Grant. Once
a share of Common Stock is delivered with respect to a vested Restricted Stock
Unit, such vested Restricted Stock Unit shall terminate and the Company shall
have no further obligation to deliver shares of Common Stock or any other
property for such vested Restricted Stock Unit.
          (c) Deferral of Delivery. Notwithstanding the foregoing, the
Participant may elect, in a writing received by the Plan Administrator at least
twelve (12) months prior to a Delivery Date, to defer that date until any later
date (which such date is at least five years after the original Delivery Date).
          (d) Deferral Due to Section 162(m). To the extent that the Company
reasonably anticipates that the Shares to be delivered would not be deductible
under Section 162(m) of the Code, the delivery date of such Shares shall be
delayed until the earlier of (i) the first tax year of the Company in which the
tax deduction for such Shares is permitted under Section 162(m) and (ii) the
Participant’s “separation from service” (as such term is defined under
Section 409A of the Code any temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder). To the extent that a portion of
the Shares that are deliverable may be deducted for tax purposes under
Section 162(m), then that portion of the Shares shall be delivered and the
remaining Shares that are deliverable shall continue to be delayed pursuant to
this Section.
          (e) Acceleration of Delivery upon a Change of Control. In the event of
a Change in Control, the full amount of the Common Stock corresponding to the
Participant’s vested Restricted Stock Units shall be distributed to the
Participant as soon as administratively practicable on or after the Change in
Control.
          (f) Delay in Payment under Section 409A. To the extent necessary to
comply with Section 409A(a)(2)(B)(i) of the Code, the delivery of the Shares
shall be delayed for six (6) months upon a “separation from service” (as defined
in Section 409(a) any temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder). Any amounts that would have been delivered
within six (6) months of a separation from service but for the effect of this
Section, shall be delivered promptly after the six (6) month delay, but, in any
event, no later than five (5) business days after the six (6) month delay.
     5. No Rights as Shareholder until Delivery. The Participant shall not have
any rights, benefits or entitlements with respect to any Common Stock subject to
this Agreement unless and until the Common Stock has been delivered to the
Participant. On or after delivery of the Common Stock, the Participant shall
have, with respect to the Common Stock delivered, all of the rights of an equity
interest holder of the Company, including the right to vote the Common Stock and
the right to receive all dividends, if any, as may be declared on the Stock from
time to time.

4



--------------------------------------------------------------------------------



 



     6. Tax Provisions.
          (a) Tax Consequences. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
          (b) Withholding Obligations. At the time the Award is granted, or at
any time thereafter as requested by the Company (as such term is defined in
Section 3 of the Plan), Participant hereby authorizes withholding from payroll
and any other amounts payable to Participant, including the shares of Common
Stock deliverable pursuant to this Award, and otherwise agrees to make adequate
provision for, any sums required to satisfy the minimum federal, state, local
and foreign tax withholding obligations of the Company (as such term is defined
in Section 3 of the Plan), if any, which arise in connection with the Award.
     The Company, in its sole discretion, and in compliance with any applicable
legal conditions or restrictions, may withhold from fully vested shares of Stock
otherwise deliverable to Participant pursuant to the Award a number of whole
shares of Stock having a Fair Market Value, as determined by the Company as of
the date of the Participant recognizes income with respect to those shares of
Stock, not in excess of the minimum amount of tax required to be withheld by law
(or such other amount that would avoid adverse financial accounting treatment).
Any adverse consequences to Participant arising in connection with such Common
Stock withholding procedure shall be the Participant’s sole responsibility.
     In addition, the Company (as such term is defined in Section 3 of the
Plan), in its sole discretion, may establish a procedure whereby the Participant
may make an irrevocable election to direct a broker (determined by the Company)
to sell sufficient shares of Common Stock from the Award to cover the tax
withholding obligations of the Company (as such term is defined in the Plan) and
deliver such proceeds to the Company.
     Unless the tax withholding obligations of the Company (as such term is
defined in Section 3 of the Plan) are satisfied, the Company shall have no
obligation to issue a certificate for such shares of Stock.
          (c) Section 409A Amendments. The Company agrees to cooperate with
Participant to amend this Agreement to the extent either the Company or
Participant deems necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Participant under Section 409A of the
Code and any temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, but only the extent such amendment would not have
an adverse effect on the Company and would not provide Participant with any
additional rights, in each case as determined by the Company, in its sole
discretion.
     8. Consideration. With respect to the value of the shares of Common Stock
to be delivered pursuant to the Award, such shares of Common Stock are granted
in consideration for the services Participant shall provide to the Company
during the vesting period.

5



--------------------------------------------------------------------------------



 



     9. Transferability. The Restricted Stock Units granted under this Agreement
are not transferable otherwise than by will or under the applicable laws of
descend and distribution. In addition, the Restricted Stock Units shall not be
assigned, negotiated, pledged or hypothecated in any way (whether by operation
of law or otherwise), and the Restricted Stock Units shall not be subject to
execution, attachment or similar process.
     10. General Provisions.
          (a) Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in the service of the Company (as
such term is defined in Section 3 of the Plan) for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or of Participant, which rights are hereby expressly reserved by each,
to terminate Participant’s service at any time for any reason, with or without
cause.
          (b) Notices. Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such other address as such
party may designate by ten (10) days’ advance written notice under this
paragraph to all other parties to this Agreement.
          (c) No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation arrangements, and those arrangements may be
either generally applicable or applicable only in specific cases.
          (d) Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or would
disqualify this Agreement or the Award under any applicable law, that provision
shall be construed or deemed amended to conform to applicable law (or if that
provision cannot be so construed or deemed amended without materially altering
the purpose; or intent of this Agreement and the Award, that provision shall be
stricken as to that jurisdiction and the remainder of this Agreement and the
Award shall remain in full force and effect).
          (e) No Trust or Fund Created. Neither this Agreement nor the grant of
the Award shall create or be construed to create a trust or separate; fund of
any kind or a fiduciary relationship between the Company and the Participant or
any other person. The Restricted Stock Units subject to this Agreement represent
only the Company’s unfunded and unsecured promise to issue Stock to the
Participant in the future. To the extent that the Participant or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, that right shall be no greater than the right of any unsecured
general creditor of the Company.
          (f) Cancellation of Award. If any Restricted Stock Units subject to
this Agreement are forfeited, then from and after such time, the person from
whom such Restricted Stock Units are forfeited shall no longer have any rights
to such Restricted Stock Units or the

6



--------------------------------------------------------------------------------



 



corresponding shares of Stock. Such Restricted Stock Units shall be deemed
forfeited in accordance with the applicable provisions hereof.
          (g) Participant Undertaking. Participant hereby agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable in order to carry out or effect one or more of
the obligations or restrictions imposed on either Participant or the shares of
Stock deliverable pursuant to the provisions of this Agreement.
          (h) Amendment, Modification, and Entire Agreement. No provision of
this Agreement may be modified, waived or discharged unless that waiver,
modification or discharge is agreed to in writing and signed by the Participant
and an officer of the Company, other than the Participant, designated by the
Plan Administrator. The Participant and the Company acknowledge that as of the
Grant Date, this Agreement, the Plan and any applicable provisions of the
Participant’s employment agreement with the Company, if any, set forth the
entire understanding between the Participant and the Company regarding the
acquisition of Common Stock pursuant to this Award and supersede all prior oral
and written agreements on that subject with the exception of awards from the
Company previously granted and delivered to the Participant. This Agreement is
made pursuant to the provisions of the Plan and shall in all respects be
construed in conformity with the terms of the Plan. In the event of a conflict
between the Plan and this Agreement, the terms of the Plan shall govern. In the
event of a conflict among any of an employment agreement, any Grant Notice and
this Agreement or the Plan, the terms of such employment agreement shall govern.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.
          (i) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Florida without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
          (j) Interpretation. The Participant accepts this Award subject to all
the terms and provisions of this Agreement and the terms and conditions of the
Plan. The undersigned Participant hereby accepts as binding, conclusive and
final all decisions or interpretations of the Plan Administrator upon any
questions arising under this Agreement.
          (k) Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof. The Company may assign
its rights and obligations under this Agreement, including, but not limited to,
the forfeiture provision of Section 3(b) to any person or entity selected by the
Plan Administrator.
          (l) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

7



--------------------------------------------------------------------------------



 



          (m) Headings. Headings are given to the Paragraphs and Subparagraphs
of this Agreement solely as a convenience to facilitate reference. The headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
     11. Representations. Participant acknowledges and agrees that Participant
has reviewed the Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting the Award and fully
understands all provisions of the Award.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

              MARINEMAX, INC.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

8